                                                                      Case 2:17-cv-00441-RFB-NJK Document 79 Filed 08/05/21 Page 1 of 2




                                                            1    ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                            2    NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                            6    Email: natalie.winslow@akerman.com
                                                            7    Attorneys for The Bank of New York Mellon fka
                                                                 The Bank of New York as Trustee for the
                                                            8    Certificateholders of CWALT, Inc., Alternative
                                                                 Loan Trust 2005-3CB, Mortgage Pass-Through
                                                            9    Certificates, Series 2005-3CB
                                                            10                                UNITED STATES DISTRICT COURT
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                      DISTRICT OF NEVADA
                      LAS VEGAS, NEVADA 89134




                                                            12   THE BANK OF NEW YORK MELLON FKA                  Case No.: 2:17-cv-00441-RFB-NJK
AKERMAN LLP




                                                                 THE BANK OF NEW YORK AS TRUSTEE
                                                            13   FOR THE CERTIFICATEHOLDERS OF
                                                                 CWALT, INC., ALTERNATIVE LOAN TRUST
                                                            14   2005-3CB, MORTGAGE PASS-THROUGH                  STIPULATION    AND     ORDER
                                                                 CERTIFICATES, SERIES 2005-3CB,                   DISMISSING  CLAIMS   BETWEEN
                                                            15                                                    BoNYM AND LAMPLIGHT SQUARE AT
                                                                                 Plaintiff,                       CORONADO RANCH, LLC
                                                            16   v.
                                                            17   FRANCESCA FALCO; SFR INVESTMENTS
                                                                 POOL 1, LLC; LAMPLIGHT SQUARE AT
                                                            18   CORONADO     RANCH,         LLC; DOE
                                                                 INDIVIDUALS I-X, inclusive; and ROE
                                                            19   CORPORATIONS I-X, inclusive,
                                                            20
                                                                             Defendants.
                                                            21
                                                                 SFR INVESTMENTS POOL 1, LLC,
                                                            22
                                                                                 Counter/crossclaimant,
                                                            23
                                                                 v.
                                                            24
                                                                 THE BANK OF NEW YORK MELLON FKA
                                                            25   THE BANK OF NEW YORK AS TRUSTEE
                                                                 FOR THE CERTIFICATEHOLDERS OF
                                                            26   CWALT, INC., ALTERNATIVE LOAN TRUST
                                                                 2005-3CB, MORTGAGE PASS-THROUGH
                                                            27   CERTIFICATES,     SERIES        2005-3CB;
                                                                 FRANCESCA FALCO, an individual,
                                                            28
                                                                                 Counter/crossdefendants.
                                                                 {59318136}
                                                                    Case 2:17-cv-00441-RFB-NJK Document 79 Filed 08/05/21 Page 2 of 2




                                                            1             PLEASE TAKE NOTE that The Bank of New York Mellon fka The Bank of New York as

                                                            2    Trustee for the Certificateholders of CWALT, Inc., Alternative Loan Trust 2005-3CB, Mortgage

                                                            3    Pass-Through Certificates, Series 2005-3CB (BoNYM) and Lamplight Square at Coronado Ranch,

                                                            4    LLC (Lamplight), by and through their respective counsel of record, hereby stipulate and agree that

                                                            5    the above-entitled action shall be dismissed with prejudice in accordance with Fed. R. Civ. P.

                                                            6    41(a)(2) as to, the claims between BoNYM and Lamplight only. Each party shall bear its own

                                                            7    attorneys' fees, prejudgment interest, and costs of suit.

                                                            8             DATED this 3rd day of August, 2021.
                                                            9    AKERMAN LLP                                           BOYACK ORME & ANTHONY
                                                            10   /s/ Natalie L. Winslow                                /s/ Patrick A. Orme
                                                                 ARIEL E. STERN, ESQ.                                  EDWARD D. BOYACK, ESQ.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   Nevada Bar No. 8276                                   Nevada Bar No. 5229
                                                                 NATALIE L. WINSLOW, ESQ.                              PATRICK A. ORME, ESQ.
                      LAS VEGAS, NEVADA 89134




                                                            12   Nevada Bar No. 12125
                                                                                                                       Nevada Bar No. 7853
AKERMAN LLP




                                                                 1635 Village Center Circle, Suite 200
                                                            13   Las Vegas, NV 89134                                   7432 W. Sahara Avenue, Suite 101
                                                                                                                       Las Vegas, NV 89117
                                                            14   Attorneys for The Bank of New York Mellon fka
                                                                 The Bank of New York as Trustee for the Attorneys for Lamplight Square at Coronado
                                                            15   Certificateholders of CWALT, Inc., Alternative Ranch, LLC
                                                                 Loan Trust 2005-3CB, Mortgage Pass-Through
                                                            16   Certificates, Series 2005-3CB
                                                            17

                                                            18                                                   ORDER
                                                            19            IT IS SO ORDERED.
                                                            20
                                                                                                        _________________________________________
                                                            21                                          UNITED STATES DISTRICT COURT JUDGE
                                                                                                        Case No.: 2:17-cv-00441-RFB-NJK
                                                            22

                                                            23                                                 DATED this 5th day of August, 2021.
                                                                                                        DATED: _________________________________

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                 {59318136}                                        2
